Exhibit 99.1 Financial Statements Tower Cloud, Inc. June 30, 2016 and 2015 Tower Cloud, Inc. Table of contents Financial statements: Balance sheets 3 Statements of operations 4 Statement of changes in stockholders’ deficit 5 Statements of cash flows 6 Notes to financial statements 7-13 The accompanying notes are an integral part of these financial statements. Tower Cloud, Inc. 3 Balance sheets June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of$75,017 at June30, 2016 and $88,340 at December 31, 2015 Prepaid expenses and other receivables Total current assets Materials and supplies, net Construction work in progress Property and equipment, net Deposits Other assets Total assets $ $ Liabilities,Redeemable Convertible Preferred Stock, and Stockholders'Deficit Current liabilities: Accounts payable $ $ Accrued expenses Current portion of capital lease obligations Current portion of deferred revenue Current portion of deferred gain - Total current liabilities Long-term liabilities: Deferred revenues, net of current portion Deferred gain, net of current portion - Long-term debt, net of current portion Obligations under capital leases, net of currentportion Asset retirement obligations Total long-term liabilities Redeemable convertible preferred stock, $0.0001 par value, 330,000,000 shares authorized at June 30, 2016 and December 31, 2015: Series A, 245,000,000 shares designated and 237,795,858 shares issuedat June 30, 2016 and December 31, 2015 Series B, 85,000,000 shares designated and 76,638,875 shares issued at June 30, 2016, and at December 31, 2015 Warrants, 3,170,975 outstanding at June 30, 2016 and at December 31, 2015 Stockholders' deficit: Common stock, $0.0001 par value, 370,000,000 shares authorized and 2,013,007 shares issued at June 30, 2016, and370,000,000 shares authorized and 1,987,293 shares issued at December 31, 2015 Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable convertible preferred stock, and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. Tower Cloud, Inc. 4 Statements of operations ThreeMonthsEndedJune30, Six Months Ended June 30, (Unaudited) (Unaudited) Service revenues $ Cost of service revenues Depreciation, amortization and accretion-COS Gross operating margin General and administrative expenses Loss on impairment of assets - - - Depreciation-SGA Loss from operations ) Other income (expense): Interest income Interest expense ) Net other income (expense) Net loss before Income tax $ ) $ ) $ ) $ ) Income tax - Net loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. Tower Cloud, Inc. 5 Statement of changes in stockholders’ deficit Additional Total Common Stock Paid-in Accumulated Stockholders Shares Amount Capital Deficit Deficit Balance at January 1, 2015 - ) ) Exercise of stock options 4 - Stock-based compensation charges - - - Dividend accrual on preferred stock - - ) ) ) Net loss - - - ) ) Balance at December 31, 2015 $ $ - $ ) $ ) Exercise of stock options $ 3 $ $ - $ Stock-based compensation charges - - - Dividend accrual on preferred stock - - ) ) ) Net loss - - - ) ) Balance at June 30, 2016 (unaudited) $ $ - $ ) $ ) The accompanying notes are an integral part of these financial statements. Tower Cloud, Inc. 6 Statements of cash flows Six Months Ended June 30, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, amortization andaccretion Straight-line rent amortization ) ) Non-cash stock-based compensationexpense Loss on impairment or sale of assets - Allowance for doubtful accounts - Amortization of debt discount Net changes in operating assets andliabilities: Trade accounts receivable ) ) Prepaid expenses and other receivables ) Other assets Accounts payable and accrued expenses Deferred revenues Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property - Purchases of materials and supplies ) ) Deposits ) Repayments on note receivable - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt, net Stock based compensation - Proceeds from exercise of stock options Repayments of capital lease obligations ) ) Net cash (used in)/provided by financing activities Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure: Acquisition of property and equipment by capital lease $ $ Non-cash acquisition of property and equipment $ $ - Cash paid for interest $ $ Dividend on preferred stock $ $ The accompanying notes are an integral part of these financial statements. Tower Cloud, Inc. 7 Notes to financial statements The accompanying unaudited financial statements have been prepared by Tower Cloud, Inc. (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the Company’s 2015 Audited Financial Statements. In the opinion of management of the Company, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of Tower Cloud, Inc. as of June 30, 2016 and the results of its operations for the three month and six months periods then ended, have been included. The results of operations for the three and six months periods ended June 30, 2016 are not necessarily indicative of the results for the full year ending December 31, 2016. Note 1 – Nature of Business
